DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The prior art does not disclose: generate an electronic health record comprising  a purchase data record identified by and with a unique confirmation number, preset an initial individual redemption status in the purchase data record for each selectively redeemable healthcare service of the bundled set of healthcare services as purchased and unredeemed, associate an identification code configured to be emitted by a transponder for a non-human animal patient with the unique confirmation number, and First Named Inventor: Paul J. KetchelAppln. No.: 17/543,713provide user access to the purchase data record  to receive the each selectively redeemable healthcare service of the plurality of healthcare services.  Therefore, the 103 rejection has been withdrawn.
The Applicant amended the claims to include the electronic message and transponder.  Therefore, the 101 rejection has been withdrawn.
In light of the claim amendments distinguishing the claims, the double patenting rejection has been withdrawn.
The closest prior art is Chmait 20160071225.  The closest NPL is “The impact of pet health insurance on dog owners’ spending for veterinary services,” A Williams, B Williams, CR Hansen, KH Coble - Animals, 2020 - mdpi.com.  The closest foreign reference is JP 2004357588A Collar for Pet Animal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691